EXHIBIT 10.58
AMENDMENT TO
AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT
     THE AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT, dated February 1,
2005, between Bowater Incorporated (the “Corporation”) and William G. Harvey
(the “Executive”) is hereby amended as follows:
     1. It is agreed that the transaction by which the Corporation became a
subsidiary of AbitibiBowater Inc. did not constitute a Change in Control, and
that henceforth the definition of Change in Control shall be interpreted as if
AbitibiBowater Inc. were the Corporation.
     2. A new paragraph (v) is added at the end of Section 1 to read as follows:

  “(v)   ‘Termination of employment’ (whether or not capitalized) shall mean a
separation from service as defined in Section 409A of the Internal Revenue Code
(the ‘Code’), any reference to the Executive’s employment being terminated shall
mean that the Executive has incurred a separation from service as so defined,
and (notwithstanding any contrary provision in Section 1(u)) any reference to
the ‘Termination Date’ or to effective date of a termination shall mean the date
on which the Executive has incurred a separation from service.”     3.   The
last sentence of Section 4(b)(vii) is amended in its entirety to read as
follows:         “If and to the extent that the benefit described in this
paragraph is not or cannot be provided under any plan, program, or arrangement
of the Corporation, or without the benefits provided thereunder being taxable to
the Executive, the Corporation shall either, at its election, procure an
insurance policy on substantially similar terms and conditions for the Executive
and the Executive’s spouse or surviving spouse and dependents, or pay Executive
an additional amount of severance pay for each month during which such coverage
is in effect equal to the amount of tax that is imposed on the value of such
coverage (plus the tax imposed on such additional severance pay), which amount
shall be withheld to satisfy the tax obligation; and”     4.  
Section 4(b)(viii) is amended in its entirety to read as follows:

  “(viii)   The Corporation shall pay for or provide the Executive with
individual out-placement assistance as offered by a member firm of the
Association of Out-Placement Consulting Firms, at a total cost not to exceed
$20,000; provided that such assistance shall be provided not later than the end
of the second year following the year in which the termination of employment
occurs and, if reimbursed by the Corporation rather than paid directly, shall be
reimbursed not later than the end of the year following the year in which the
expense is incurred.”

 



--------------------------------------------------------------------------------



 



  5.   The last paragraph of Section 4(b) is amended to read as follows:        
“The sum of the amounts set forth in subsections (b)(i) through (vi) shall be
paid to the Executive in a lump sum not later than ten (10) business days
following the effective date of the termination; provided that if the Executive
is a ‘designated employee,’ as defined in Section 409A of the Code, on the date
on which he incurs a termination of employment, then payment of the amounts in
subsections (b)(ii) through (vi) shall be deferred until the first business day
that is more than six months after the Executive has incurred a termination of
employment (such six month period being hereinafter referred to as the ‘409A
Deferral Period’). If the Executive dies during the 409A Deferral Period, the
payment shall be made instead, within ten (10) business days following his
death, to the person designated by the Executive in writing, or if no such
person is designated to the Executive’s estate. If any of the amounts payable
pursuant to subsections (b)(ii)-(vi) are a substitute for any salary
continuation or severance payments or benefits under the provisions of any
Employment Agreement then in effect (the ‘other severance’), and if the other
severance constitutes deferred compensation subject to Section 409A of the Code,
the applicable payment provided in subsection (b)(ii)-(vi) shall be paid in
accordance with the same schedule of payments provided for the other severance
for which it serves as a substitute, to the extent the payment provided in
subsection (b)(ii)-(vi) does not exceed the other severance, except that no such
payment shall be made until the end of the 409A Deferral Period; provided that
this sentence shall not apply if the Executive’s employment is terminated not
more than two years following a Change in Control that also constitutes a
‘change in control event’ with respect to the Executive as defined in
Section 409A of the Code. In addition, and regardless of whether the preceding
sentence applies, no payments of other severance that are subject to
Section 409A of the Code shall be paid during the 409A Deferral Period (and for
purposes of such determination each installment of other severance that is
payable in installments shall be treated as a separate payment), and all such
payments that would otherwise have been paid during the 409A Deferral Period
shall be accumulated and paid in a lump sum on the first business day after the
end of the 409A Deferral Period. Each employment or other agreement providing
for payment of other severance is hereby deemed amended in accordance with the
preceding sentence.”     6.   A new sentence is added to the end of Section 5 to
read as follows:         “Anything else contained herein to the contrary
notwithstanding, any payment to the Executive pursuant to this Section 5 shall
be paid not later than the end of the year following the year in which the
applicable tax is paid by the Executive; provided that this sentence is included
solely to satisfy the requirements of Section 409A of the Code and shall not be
construed to permit the Corporation to make any payment later than the date on
which it would otherwise have been required to be paid.”     7.   Section 6 is
deleted in its entirety.

2



--------------------------------------------------------------------------------



 



  8.   Section 7 is amended in its entirety to read as follows:         “The
time and form of payment for receipt of amounts to which the Executive is
entitled under the non-Statutory retirement plan is governed by the terms of
such plan.”     9   A new sentence is added to the end of Section 11 to read as
follows:         “Anything else contained herein to the contrary
notwithstanding, any payment to the Executive pursuant to this Section 11 shall
be paid not later than the end of the year following the year in which the
reimbursable expense is paid by the Executive; provided that this sentence is
included solely to satisfy the requirements of Section 409A of the Code and
shall not be construed to permit the Corporation to make any payment later than
the date on which it would otherwise have been required to be paid.”     10.   A
new sentence is added to the end of Section 16 to read as follows:         “This
Agreement is also intended to comply with all requirements of Section 409A of
the Code with respect to any amount payable to the Executive that constitutes
deferred compensation subject to Section 409A and, to the maximum extent
permitted by law, the terms of this Agreement shall be interpreted in such a
manner that the Executive is not subject to additions to tax imposed by
Section 409A; provided that nothing contained herein shall be construed to
require the Corporation to reimburse the Executive for any such additions to
tax.”

* * *
                     IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be executed this 19th day of December, 2008.

         
 
  BOWATER INCORPORATED    
 
       
 
  By /s/ Jacques P. Vachon
 
Name: Jacques P. Vachon    
 
  Title: Vice President and Secretary    
 
       
 
  /s/ William G. Harvey    
 
       
 
  Name: William G. Harvey    

3